                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




CHRISTOPHER MARTIN,

      Petitioner,

v.                                                        4:16cv179–WS/GRJ

SEC’Y, DEP’T OF CORR.,

      Respondent.



                        ORDER DENYING PETITIONER’S
                    PETITION FOR WRIT OF HABEAS CORPUS

      Before the court is the magistrate judge's report and recommendation (ECF

No. 20) docketed February 11, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

DENIED. Petitioner has filed objections (ECF No. 21) to the magistrate judge’s

report and recommendation.

      Upon review of the record in light of Petitioner’s objections, the court has

determined that the magistrate judge's report and recommendation should be

adopted. Like the magistrate judge, the undersigned finds that Petitioner has failed
                                                                              Page 2 of 2


to show that he is entitled to relief under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 20) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner's petition for writ of habeas corpus (ECF No. 1) is DENIED.

      3. The clerk shall enter judgment stating: "Petitioner's petition for writ of

habeas corpus is DENIED."

      4. A certificate of appealability is DENIED.

      DONE AND ORDERED this              22nd     day of    March      , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE.
